             Case 1:21-cv-05652-AJN Document 5 Filed 06/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ODGERS BERNDTSON, LLC,

                            Plaintiff,                     Case No. 1:21-cv-05652

                   -against-                               AFFIRMATION OF SERVICE

JAVIER O’NEIL and VALERIA ESCAMILLA,

                            Defendants.


         I, William F. Schmedlin, declare under penalty of perjury that, on June 30, 2021, I served

a copy of the attached Order (Dkt. No. 4) upon all defendants in the above-captioned action by

electronic mail, with an additional copy to be sent via overnight mail on July 1, 2021, to the

following persons:

         Susan Huhta                                     Marcos D. De Hoyos
         Outten & Golden LLP                             Wiley Wheeler P.C.
         685 Third Avenue                                1651 Richmond Avenue
         New York, New York 10017                        Houston, Texas 77006
         shuhta@outtengolden.com                         mdehoyos@robwiley.com
         Counsel for Javier O’Neil                       Counsel for Valeria Escamilla


Dated: New York, New York
       June 30, 2021


                                              /s/ William F. Schmedlin
                                              William F. Schmedlin
                                              1350 Broadway – 11th Floor
                                              New York, New York 10018
                                              (212) 216-8000
                                              wschmedlin@tarterkrinsky.com




{Client/084432/3/02428376.DOCX;1 }
           Case 1:21-cv-05652-AJN Document 5
                                           4 Filed 06/30/21 Page 2
                                                                 1 of 2
                                                                      1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                6/30/21




   Odgers Berndston, LLC,

                           Plaintiff,                                  21-CV-5652 (AJN)

                  –v–                                                      ORDER

  Javier O’Neil, et al.,

                           Defendants.



ALISON J. NATHAN, District Judge:


       By July 2, 2021 at 12 p.m., the parties are ORDERED to confer and submit a joint letter

to the Court proposing a briefing schedule and a hearing date for Plaintiff’s motion for a

temporary restraining order and a preliminary injunction. If the parties cannot agree on a

schedule, they shall submit their respective proposals to the Court.

       Plaintiff is ORDERED to serve a copy of this order on counsel for the Defendants and to

file proof of service on the public docket.

       SO ORDERED.

 Dated: June 30, 2021
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
